Citation Nr: 1112886	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to February 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in July 2007 and again in September 2009 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a current right leg disability and service or a service-connected disability.  

2.  There is no competent evidence of a nexus between a current left leg disability and service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated by service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  A left leg disability was not incurred in or aggravated by service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to inform the claimant of each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters dated in January 2003 and August 2007.  The January 2003 letter informed the Veteran of the evidence necessary to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The August 2007 letter informed the how effective dates and disability evaluations are assigned.  While the August 2007 letter was sent after the initial consideration of the claims, the RO issued subsequent supplemental statement of the cases, which cured the timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the veteran in the development of the claims.  This duty includes assisting the claimant in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted to obtain the Veteran's service treatment records.  The National Personnel Records Center stated that they were likely destroyed in the 1973 fire at that facility.  The RO attempted to obtain records from service via other means.  For example, it sought Surgeon General records, and some records were received and associated with the claims file.  It attempted to get service treatment records via another alternative and was unsuccessful.  VA has informed the Veteran of its inability to obtain the service treatment records.  It is clear that further efforts to obtain service records would be futile.   VA has also obtained private medical records identified by the Veteran and provided the Veteran with a VA examination in connection with this claim.

As to the VA examination, the Board had remanded the two claims to provide the Veteran with an examination.  The Board had asked the examiner to answer specific questions regarding whether the Veteran had a right and left leg disability and whether it/they were incurred in or aggravated by service or related to one of the service-connected disabilities.  In November 2009, a VA examiner answered these questions.  The Board finds that its remand instructions have been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Analysis

Initially, the Board notes that the Veteran has been unclear as to what disabilities he believes he has in his legs that are related to service.  When he submitted the VA Form 21-526, Veteran's Application for Compensation or Pension, received in December 2002, he stated he was seeking compensation benefits for "legs."  In a September 2003 statement, the Veteran reported having injured his left knee in service.  However, when he was examined in connection with his left leg in February 2009, he seemed to be complaining of his left ankle.  In a February 2009 VA examination report, the examiner stated that the left leg disability was at least as likely as not incurred in service.  When the RO sought clarification of her opinion, she stated, in part:

As per your request to give the opinion for left leg diagnosis, based on reviewing the examination dated 2/20/09 and C-file[,] there is no left leg problem.  The problems is only for the left ankle and foot.  There was no diagnosis for the left leg[,] and there is no opinion to be offered for the left leg condition related to the service.  The whole problem from the note is for his left foot and ankle. . . .

Similarly, when the Veteran was provided with a VA examination to determine if he had a right leg and/or left leg disability attributable to service or a service-connected disability, the examiner stated, in part:

As per the [V]eteran, today he has no history of leg pain to the right or left.  He has a history of vascular disease and he is status-post bypass surgery on the left side with a scar on the medial popliteal fossa 4-5 years ago.  As per [V]eteran, at the time of the surgery, he was complaining of pain, but no complaint today and it is not related to the service.

In a May 1999 private medical record, it shows that the Veteran was seen for evaluation of his lower extremities.  The examiner diagnosed pain in the lower extremities with etiology unknown.  He stated the Veteran had arteriosclerotic occlusive disability involving femoral popliteal system of both lower extremities with no evidence of significant arterial circulatory insufficiency at this time and to rule out lumbosacral disk disease.

The Board points out these facts to explain why it is unsure as to what disabilities the Veteran is claiming he has in his lower extremities.  

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran is service-connected for bilateral pes planus, a left ankle disability, and a low back disability.

As noted above, the Veteran's service treatment records were burned in the fire at the NPRC.  The Board is aware that in such cases VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind.

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the award of service connection for right and left leg disabilities.  As stated above, the Veteran has been unclear as to the disabilities for which he seeks benefits pertaining to his lower extremities.  The Veteran has been diagnosed with a cardiovascular disease that has impacted his lower extremities.  At no time during the appeal has the Veteran alleged that a cardiovascular disease affecting his lower extremities is related to service or a service-connected disability.  Nevertheless, he has current disabilities involving the lower extremities.

However, the Board finds the preponderance of the evidence is against a finding that the right and left leg disabilities are related to service or a service-connected disability.  A medical professional has stated that the Veteran does not have a bilateral leg disability (other than that which is related to a cardiovascular disability) and that a leg disability has no relationship to service.  See July 2009 VA examination addendum.  At a November 2009 VA examination, the Veteran told the examiner that he had no problems associated with his legs at the time.  See November 2009 VA examination report.  Thus, the Board finds no basis to find that service connection for a bilateral leg disability is warranted.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not operable because the preponderance of the evidence is against the claims for service connection for right and left leg disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.


REMAND

The Board regrets that another remand is necessary regarding the claim for service connection for a hip disability.  In the September 2009 remand, the Board stated the following, in part:

The purpose of the examination(s) is to determine the etiology (i.e., was the right leg disability, left leg disability, hip disability, and back disability caused by or aggravated during service, to include as secondary to the Veteran's service-connected bilateral pes planus and left ankle disability) of the Veteran's left leg, right leg, hip, and back disabilities, if any.

(Underline omitted.)

The Veteran was provided with VA examinations in November 2009.  In the "spine" examination, the examiner noted the Veteran had pain in the right and left hip.  However, when entering diagnoses and providing medical opinions, she did not address the right or left hip (did not enter a diagnosis pertaining to either) and whether any such disability was caused by or aggravated during service or whether it was related to a service-connected disability.  Thus, the instructions in the September 2009 remand were not followed, and the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board does not find that the Veteran needs to be examined again, but rather that the examiner review the examination and provide the requested opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should refer the claims file to the physician who conducted the November 2009 VA spine examination.  The Veteran does not need to be examined.  The examiner is requested to review the claims file and the November 2009 VA examination report.  The examiner had been asked to comment on whether the Veteran had a current hip disability caused by or aggravated during service or whether it was secondary to the service-connected bilateral pes planus and left ankle disability.  The examiner did not address the hip disability in the November 2009 examination report.  The examiner is asked to address it in an addendum.  A complete rationale must be provided for the opinion offered.

If the physician finds that she cannot answer the questions without examining the Veteran, an examination should be scheduled.

If the physician who conducted the November 2009 VA examination is not available, then the Veteran should be scheduled for a VA examination to determine whether the Veteran has a current hip disability caused by or aggravated during service or whether it is secondary to the service-connected bilateral pes planus and left ankle disability.

2.  Thereafter, the RO should readjudicate the claim for entitlement to service connection for a hip disability.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


